PER CURIAM.
This is an appeal by the defendant and a cross-appeal by the plaintiffs as to damages from a summary final judgment entered by the trial court for the plaintiffs in an action by the plaintiffs against the defendant wherein it was alleged that the defendant breached the terms of a deposit receipt agreement executed by the parties in connection with the purchase and sale of a coin laundry.
The record on appeal discloses that there are genuine issues of fact which have not been eliminated by the movants for summary judgment.
Reversed and remanded for further proceedings as to the issues of liability and damages.
Reversed.